        Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

JARROD JOHNSON, individually, and
on Behalf of a Class of persons similarly
Situated,

        Plaintiff,                           Civil Action No.:
                                             4:20-cv-00008-AT
v.

3M COMPANY, ET AL.,

        Defendants.




                      MEMORANDUM SUPPORTING
                DEFENDANTS’ PARTIAL MOTION TO DISMISS

                                     Introduction

     Georgia courts have adopted the free public services doctrine in order to

preserve for the state’s legislative branch the ability to determine, or to delegate the

determination of, fiscal policy for the state and its political subdivisions. For this

reason, Georgia courts refuse to allow public entities to foist onto courts the task of

deciding who pays for public services, and how much. In the face of this precedent,
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 2 of 20




Plaintiff Jarrod Johnson has asserted the novel legal theory that some members of

the public may, unlike governmental entities, recover the cost of public

expenditures.

    Nothing in the public services doctrine’s history or rationale supports the

distinction that Johnson’s claims propose. Georgia courts have reserved the

determination of fiscal policy to “the special purview of the legislature, not this

Court.” Allowing claims by some members of the public would violate that

principle as much as, and perhaps more than, allowing claims by cities or counties.

Because Johnson seeks to involve this Court in precisely the area committed to the

legislature’s “special purview,” the Court should dismiss Counts III, IV and VI of

this action.

                               Plaintiff’s Allegations

    Johnson alleges claims against these and other defendants on behalf of a

purported class of “similarly situated … water subscribers and ratepayers” with

Rome Water & Sewer Department and the Floyd County Water Department.

Second Amended Complaint (Dkt. 282) (“SAC”), ¶¶132-33.1 In Counts III, IV and




1
 Johnson also alleges two claims on his own behalf against two public entities:
Dalton Utilities, an instrumentality of the City of Dalton; and the Dalton/Whitfield
Regional Solid Waste Authority. SAC, ¶¶103-116, 117-130.
                                           2
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 3 of 20




VI, the Complaint seeks reimbursement for “increased rates and surcharges

incurred” by ratepayers “for the costs of partially filtering… their drinking water.”

Id., ¶¶153, 159, 177.

                             Argument and Authorities

A. The Standard for Deciding this Motion

   Defendants move here for dismissal assuming arguendo that all of the facts

alleged are true: that the defendants have added a combination of chemicals known

collectively as PFASs to the water supply; that those chemicals represent some

level of threat to the general public’s health; and that a group of similarly situated

taxpayers have incurred a common injury by having to pay – now or at some time

in the future – higher water rates or surcharges as a consequence of these actions.

Fed. R. Civ. Proc. 12(b)(6); Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241,

1243 (11th Cir. 2016) (“accepting the allegations in the complaint as true and

construing them in the light most favorable to the plaintiff”) (citation omitted);

SAC, ¶¶1-6.

B. The Public Services Doctrine Bars Johnson’s Claims.

   “[A]bsent specific statutory authorization or damages to government-owned

property,” local governments “cannot recover the costs of carrying out public

services from a tortfeasor whose conduct caused the need for the services.” Walker


                                           3
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 4 of 20




Cty v. Tri-State Crematory, 284 Ga. App. 34, 36–37, 643 S.E.2d 324, 327 (2007)

(emphasis supplied). Because the costs of providing the public service “should be

spread among all taxpayers or reallocated in some other manner necessarily

implicates fiscal policy,” the public services doctrine reserves such determinations

“within the special purview of the legislature, not this Court.” Id., 284 Ga. App. at

39, 643 S.E.2d at 328 (emphasis supplied). On this basis the doctrine prohibits this

Court from altering the legislatively established mechanisms for providing public

services by, for example, shifting the costs of those services onto supposed

tortfeasors. Id., 284 Ga. App. at 37, 643 S.E.2d at 327 (citing City of Flagstaff v.

Atchison, Topeka & Santa Fe R. Co., 719 F.2d 322, 323-24 (9th Cir. 1983)); see

also Ga. Const. Art. 9, § 2, ¶III. Because Johnson seeks to do exactly that, the

public services doctrine bars Counts III, IV and VI.

  1. Johnson Seeks to Recover the Cost of Providing a Public Service.

  Johnson seeks on behalf of a purported class to recover “the surcharges incurred

as ratepayers for the costs of filtering PFAS from their drinking water.” SAC,

¶¶153, 159, 175, 177. The Georgia Constitution enumerates the “purification, and

distribution of water” as a public service granted to a county or municipality, like

public housing, public transportation, and police and fire protection. Ga. Const.,

Art. 9, § 2, ¶ III; see also Trinity Outdoor, L.L.C. v. Oconee County, Ga., 2003 WL


                                          4
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 5 of 20




25301942, *9 (M.D. Ga. 2003) (“The Georgia Constitution confers on a county a

multitude of powers, including police and fire protection, public health services, air

quality control, street and road construction, and treatment and distribution of

water”).

    Consistent with this delegated authority, the City of Rome’s Charter grants the

City Commission the “full power and control of the waterworks system and sewer

system of the City of Rome .…” Exh. 1 (City of Rome Charter, Art. 8), §8-1.2 The

Charter also empowers the Commission to “regulate the distribution and use of

water . . . and to fix the price and payment for the use thereof.” Id.; see also Exhs.

2, 3 (Rome, GA Ordinances CD:8-36, 22-326).3

    Georgia courts have also recognized a private or municipal corporation’s

provision of water as a public service. See Freeman v. Macon Gaslight & Water

Co., 126 Ga. 843, 56 S.E. 61, 62 (1906) (private corporation furnishing city with

water liable “as a public service corporation for its wrongful act in cutting off the

supply of water which it is under the duty of furnishing to one of its patrons as a




2
 Full copy available at
https://library.municode.com/ga/rome/codes/code_of_ordinances?nodeId=PTICH.
3
 Full copy available at
https://library.municode.com/ga/rome/codes/code_of_ordinances.
                                           5
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 6 of 20




member of the public at large”); Washington Water & Elec. Co. v. Pope Mfg. Co.,

176 Ga. 155, 167 S.E. 286, 288 (1932) (“The defendant, as the holder of a

franchise to conduct the business of furnishing water to the city and its

inhabitants … was a public service corporation, and owed a public duty to the

plaintiffs.”); City of Tallapoosa v. Goeidel, 10 S.E.2d 201, 204 (1940) (“A city in

maintaining a waterworks is carrying on a quasi-public business — a ministerial

function”).

   From the state constitution down to local ordinances, Georgia law recognizes

the provision of drinking water as a public service. The City of Rome and Floyd

County have allocated the cost of providing that public service to the people and

businesses who receive it. This decision “necessarily implicates fiscal policy, and,

therefore, falls within the special purview of the legislature, not this Court.”

Walker Cty, 284 Ga. App. at 39, 643 S.E.2d at 328.

   2. The Doctrine of Sovereign Immunity Makes No Difference Here.

   A municipality’s sovereign immunity turns on a different criterion than the

public services doctrine does: whether the municipality has exercised a legislative

or judicial function, on the one hand; or a “ministerial” function, on the other.

McCrary Eng’g Corp. v. City of Bowdon, 170 Ga. App. 462, 464-65, 317 S.E.2d

308, 310-11 (1984). Legislative or judicial functions confer sovereign immunity,

                                           6
         Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 7 of 20




and ministerial functions do not – but even ministerial functions involve public

services, such as paving roads and providing drinking water to the public. Id.,

170 Ga. App. at 465, 317 S.E.2d at 311 (collecting cases); City of Tallapoosa,

10 S.E.2d. at 204 (describing water system as “quasi-public business”); Exh. 4

(City of Rome Comprehensive Annual Financial Rpt. Year Ended December 31,

2019)4 at vi (“The City provides a full range of services … water and sewer,

police, building inspection, fire protection, sanitation services, the construction and

maintenance of streets, storm drainage, traffic control ….”).

     As described previously, the public services doctrine does not turn, as the

doctrine of sovereign immunity does, on which kind of public service is provided.

The public services doctrine turns on whether Rome or Floyd County provided a

public service. They did, and the public services doctrine applies.

     3. How Rome or Floyd County Funds the Public Service Makes No Difference
        Either.

     Ripping a single phrase from Walker County out of context, Johnson has

previously asserted that the public services doctrine applies only where local

governments have chosen “to provide core services for the public and pay for these

services by spreading the costs to all citizens through taxation.” Plaintiff’s



4
    Full copy available at https://www.romefloyd.com/departments/rome-finance.
                                           7
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 8 of 20




Omnibus Response in Opposition to All Pending Motions to Dismiss (Dkt. 175)

(“Opposition”) at 41 (emphasis supplied).

    How a local government funds a public service has never mattered under

Georgia law. In the very first Georgia case applying the free public services

doctrine, Putnam County sought “compensatory damages for all the money the

defendants’ actions allegedly caused it to spend in ‘[s]ending the Building

Inspector’” to inspect a property for possible violations of zoning and safety codes.

Torres v. Putnam County, 246 Ga. App. 544, 541 S.E.2d 133, 136 (2000). Counties

and municipalities typically fund building inspection services by fees, not taxes.

See Exh. 4 (City of Rome Financial Rpt.) at 7 (“The City uses enterprise funds to

account for its water and sewer operation, fire services, solid waste commission

(landfill), transit operations, building inspection services ….”); Exh. 5 (Floyd

County Comprehensive Annual Financial Rpt. Year Ended December 31, 2019)5 at

ii. The court in Torres nevertheless included this fee-funded public service within

the free public services doctrine, and on that basis reversed the trial court’s denial

of the motion to dismiss the tort claims. 246 Ga. App. 544, 541 S.E.2d at 137.

What mattered was whether the claim involved a public service, not how that



5
  Full copy available at https://www.romefloyd.com/departments/floyd-county-
finance.
                                           8
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 9 of 20




public service was ultimately funded. Id., 541 S.E.2d at 136 (“In this case, the

county alleges that the appellants have injured the county's property only by

causing the county to spend money enforcing its laws and protecting its citizens.”)

(emphasis supplied).

   The public services doctrine thus does not apply only where the legislature has

decided to allocate the costs of a public service “through taxation.” See Opposition

at 41. It applies to protect whatever legal mechanism the municipality has chosen

to allocate those costs. Walker Cty, 284 Ga. App. at 39, 643 S.E.2d at 328

(“Whether the costs of providing the public service should be spread among all

taxpayers or reallocated in some other manner … falls within the special purview

of the legislature, not this Court.”) (emphasis supplied).

   4. The Doctrine’s Public Policy Rationale Applies Equally to Claims by
      Taxpayers or Ratepayers.

   As noted above, the public services doctrine ensures that the method of funding

costs for “core services for the public” are determined by “the legislature and its

public deliberative processes, rather than the court.” Walker Cty, 284 Ga. App. at

37, 643 S.E.2d at 327. The state Constitution, the General Assembly, and the local

elected officials have delegated to the Rome City Commission and the Floyd

County Commission the authority to determine their own fiscal policies, and to

decide for themselves how to allocate the costs of the public services they provide.

                                          9
         Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 10 of 20




See pp. 4-6. Under this delegation of authority, the City and County Commissions

are to

         • exercise “full power and control of the waterworks system;”

         • finance capital improvements to the system through additional debt

            supported by “a tax upon all of the taxable property within the city;”

         • “fix the price and payment” for the use of the waterworks system;

         • fund “water supply and distribution” through bimonthly fees imposed on

            subscribers; and

         • publish the rates by which those fees are calculated in a fee schedule

            book maintained by the secretary of the commission.

Exhs. 1, 6 (Rome City Charter), §§8-1, 8-2, 10-3; Exhs. 2, 3 (Rome, GA Municipal

Code), CD:8-36, 22-326, 22-327, 22-335, 22-336, 22-339. See also Ga. Const.,

Art. 9, § 2, ¶ III; Trinity Outdoor, L.L.C., 2003 WL 25301942, *9; Exh. 5 (Floyd

County Report) at 13-14.

   Johnson’s claims impinge upon these determinations of fiscal policy just as

much as claims by the City of Rome would. All of those claims would make the

Court the arbiter of who funds a waterworks system, how much they pay, and in

what fashion they pay it: precisely the threat anticipated by the public services

doctrine. Johnson’s claims would, in fact, graft a distinctly undemocratic feature

                                           10
       Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 11 of 20




onto the public services doctrine by permitting some members of the public, but

not public institutions themselves, to inject the courts into questions of fiscal

policy. This Court should leave fiscal policy to “the special purview of the

legislature” and the municipalities to which the legislature has chosen to delegate

that authority. See Walker Cty, 284 Ga. App. at 39, 643 S.E. 2d at 328.

C. No Exception to the Public Services Doctrine Applies Here.

    As noted previously, the public services doctrine bars Johnson’s (and the

Class’s) recovery of “increased rates and surcharges incurred as ratepayers”

without “specific statutory authorization or damages to government-owned

property.” Walker Cty v. Tri-State Crematory, 284 Ga. App. 34, 36–37, 643 S.E.2d

324, 327 (2007); SAC, ¶153. Johnson has asserted two types of statutory claims in

this case, but neither specifically authorizes the recovery of past or future water

rates or surcharges.6

    Johnson asserts his first statutory claims against other defendants under the

Clean Water Act. SAC, ¶¶103-116, 117-130. The Clean Water Act, however,

provides only for a civil penalty, not for the costs of carrying out public services.




6
 Johnson has not asserted any damage to government-owned property, so that
exception cannot apply here.
                                          11
      Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 12 of 20




See 33 U.S.C. §§1365(a), 1319(d). The Clean Water Act therefore does not provide

“specific statutory authorization” for Johnson’s claims against these defendants.

   Johnson also seeks the abatement of a public nuisance under OCGA §41-2-1 et

seq.; SAC, ¶¶179-84. This claim does not qualify as an exception to the public

services either, for two reasons.

   First, nothing in the statutory scheme permits ratepayers to recover what they

paid in rates or surcharges to abate the nuisance. A private citizen “specially

injured” may sue to have a public nuisance abated, and courts may enjoin public

nuisances. OCGA §§42-2-2, -4. A county or municipality may take property by

eminent domain and “exercise its police power to repair, close, or demolish”

buildings determined to constitute a public nuisance. OCGA §§41-2-14, -7.

Counties and municipalities may also “make such appropriations from [their]

revenues” to do any or all of this. OCGA §41-2-15. But nothing in this chapter

specifically authorizes the recovery of rates or surcharges in order to reimburse

taxpayers for the abatement of public nuisances.

   Second, and more generally, Georgia courts do not allow “an exception to the

free public services doctrine when the costs are incurred as part of the abatement of

a public nuisance.” Walker County, 284 Ga. App. at 39, 643 S.E.2d at 328 (citing

Gen. Elec. Co. v. Lowe's Home Centers, 279 Ga. 77, 80(2), 608 S.E.2d 636

                                         12
      Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 13 of 20




(2005)). Allowing recovery for those costs, the court continued, would create an

“exception that swallows the rule, since many expenditures for public services

could be re-characterized by skillful litigants as expenses incurred in abating a

public nuisance. We decline to adopt such a ‘murky’ exception that ‘could give

rise to substantial litigation.’” Id. Johnson’s claim to abate a public nuisance thus

do not fit within an exception to the public services doctrine.

                                       Conclusion

   Because no “specific statutory authority” authorizes Johnson’s recovery of his

past and future rate payments, the Court should dismiss Counts III, IV and VI,

which seek that relief.




                                          13
      Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 14 of 20




   Respectfully submitted this 9th day of October 2020.

                                     /s/ M. Russell Wofford, Jr.
                                     Jameson B. Carroll
                                     Ga. Bar No. 112640
                                     Michael Weiss
                                     Ga. Bar No. 746494
                                     M. Russell Wofford, Jr.
                                     Ga. Bar No. 773002
                                     Carroll & Weiss LLP
                                     1819 Peachtree Road, Suite 104
                                     Atlanta, Georgia 30309
                                     Telephone: (404) 228-5337
                                     Facsimile: (404) 228-5564
                                     jcarroll@carrollweiss.com
                                     mweiss@carrollweiss.com
                                     rwofford@carrollweiss.com

                                     Attorneys for Defendant
                                     Milliken & Company


Warren N. Coppedge, Jr.
Georgia Bar No. 187300
Stephen Michmerhuizen
Georgia Bar No. 107109
508 S. Thornton Avenue
Dalton, Georgia 30720
Telephone: (706) 226-0040
Facsimile: (706) 226-0050
trisha@coppedgefirm.com
steve@coppedgefirm.com

Attorneys for Defendant
Arrowstar, LLC




                                       14
     Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 15 of 20




Scott Parrish
Georgia Bar No. 564980
Ellis Lord
Tennessee Bar No. 26642
Neil L. Wilcove
Georgia Bar No. 758401
Meredith C. Lee
Georgia Bar No. 294856
Jenna Fullerton
Tennessee Bar No. 36522
Miller & Martin PLLC
832 Georgia Avenue, Suite 1200
Chattanooga, TN 37402
Telephone: (423) 756-6600
Facsimile: (423) 785-8480
scott.parrish@millermartin.com
ellis.lord@millermartin.com
neil.wilcove@millermartin.com
meredith.lee@millermartin.com
jenna.fullerton@millermartin.com

Attorneys for Defendant
The Dixie Group, Inc.

Benjamin P. Harmon
Georgia Bar No. 979043
Jackson R. Sharman, III
Georgia Bar No. 637930
Harlan I. Prater, Pro Hac Vice
M. Christian King, Pro Hac Vice
W. Larkin Radney, Pro Hac Vice
Lightfoot, Franklin & White LLC
The Clark Building
400 20th Street North
Birmingham, AL 35203
Telephone: (205) 581-0700


                                    15
    Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 16 of 20




Facsimile: (205) 581-0799
bharmon@lightfootlaw.com
jsharman@lightfootlaw.com
hprater@lightfootlaw.com
cking@lightfootlaw.com
lradney@lightfootlaw.com

Robert B. Remar
Georgia Bar No. 600575
S. Gardner Culpepper
Georgia Bar No. 201210
Monica P. Witte
Georgia Bar No. 405952
Katherine L. D’Ambrosio
Georgia Bar No. 780128
Rogers & Hardin LLP
229 Peachtree Street, N.E.
Atlanta, GA 30303
Telephone: (404) 522-4700
Facsimile: (404) 525-2224
rremar@rh-law.com
sculpepper@rh-law.com
kdambrosio@rh-law.com
mwitte@rh-law.com

Counsel for Defendant 3M Company


John M. Johnson
(Admitted pro hac vice)
Lana A. Olson
(Admitted pro hac vice)
Brian P. Kappel
(Georgia Bar No. 916728)
Lightfoot, Franklin & White, LLC
The Clark Building


                                   16
    Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 17 of 20




400 20th Street North
Birmingham, AL 35203
(205) 581-0700
(205) 581-0799 (fax)
jjohnson@lightfootlaw.com
lolson@lightfootlaw.com
bkappel@lightfootlaw.com

J. Raymond Bates, Jr.
Georgia Bar No. 041925
Thomas C. Causby
Georgia Bar No. 968006
Little, Bates, Kelehear & Toland, P.C.
101 East Crawford Street
Landmark Building
Fifth Floor
P.O. Box 488
Dalton, GA 30720
Telephone: (706) 278.0525
jrbates@optilink.us
tom@lbktlawyers.com

Counsel for Defendants
E.I. du Pont de Nemours and Company
and The Chemours Company




                                         17
     Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 18 of 20




                     CERTIFICATION UNDER L.R. 7.1.D.

         Pursuant to Northern District of Georgia Civil Local Rule 7.1.D., the

undersigned counsel certifies that the foregoing filing is a computer document and

was prepared in Times New Roman 14-point font, as mandated in Local Rule

5.1.C.

                                      /s/ M. Russell Wofford, Jr.




                                       18
      Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 19 of 20




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing

document, with exhibits, with the Clerk of Court by using the CM/ECF system,

which automatically sends e-mail notification of such filing to any attorneys of

record.

      This 9th day of October 2020.

                                        /s/ M. Russell Wofford, Jr.
                                        M. Russell Wofford, Jr.
                                        Georgia Bar No. 773002




                                          19
Case 4:20-cv-00008-AT Document 310-1 Filed 10/09/20 Page 20 of 20




                               20
